DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 6-9, filed 7/19/21, with respect to claims 1-10 and 12-17  have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a head mounted display and specifically including “hinge members supporting both ends of the body and allowing the body to be pivoted upward/downward and slid forward/backward” and “wherein the hinge member comprises: a first member having a first through hole formed through a central portion thereof, and having one side coupled to the body to be rotatable; a second member having a second through hole formed through a central portion thereof to correspond to the first through hole, and having rotation limiting portions protruded from one surface of the second member; a support shaft disposed to pass through the first through hole and the second through hole; and a third member formed in a plate-like shape and fixed to the support shaft, wherein a rotation of the first member is limited by the rotation limiting portions and a rotation of the second member is limited by the second through hole”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        8/5/21



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622